EXHIBIT Mutual Federal Bancorp, Inc. For further information contact: Stephen M. Oksas, CEO Mutual Federal Bancorp, Inc. 773-847-7747 FOR IMMEDIATE RELEASE Mutual Federal Bancorp, Inc. Announces Additional Stock Repurchase Program Chicago, IL, May 29, 2008 – Mutual Federal Bancorp, Inc. (OTC Bulletin Board: MFDB.OB) (the “Company”) today announced that its Board of Directors has approved a stock repurchase program pursuant to which the Company may repurchase up to 5% of its outstanding shares of common stock, or approximately 175,500 shares.The shares may be purchased from time to time in the open market or in privately negotiated transactions as market conditions warrant.Shares repurchased will be available for issuance under the Company’s stock option plan and management recognition and retention plan, and for other general corporate purposes. Mutual Federal Bancorp, Inc. is the holding company for Mutual Federal Savings and Loan Association of Chicago, a federally chartered savings and loan association headquartered in Chicago, Illinois, originally founded in 1905.At
